                        IN THE UNITED ST ATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


MICROCHIP TECHNOLOGY
IN CORPORA TED,

                      Plaintiff,

       V.                                                    C.A. No . 17-1194-LPS-CJB

APTIV SERVICES US, LLC

                      Defendant.


                                   MEMORANDUM ORDER

       Pending before the Court is Plaintiffs motion for reconsideration 1 (D.1. 117) regarding

the Court's claim construction order (D.I. 113, 114). Having considered the parties' briefing

(D.1. 117, 122) and related materials, IT IS HEREBY ORDERED that Plaintiffs motion

(D.1. 117) is DENIED.

       Plaintiff argues that reconsideration is warranted because the Court sua sponte construed

the term "automatically provide connectivity" without a full accounting of the evidence. (D.I.


1
 "The purpose of a motion for reconsideration is to ' correct manifest errors of law or fact or to
present newly discovered evidence. '" Woodv. Galef-Surdo, 2015 WL 479205 , at *l (D. Del.
Jan. 26, 2015) (quoting Max 's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669,
677 (3d Cir. 1999)). A motion for reconsideration "must rely on one of three grounds : (1) an
intervening change in controlling law; (2) the availability of new evidence; or (3) the need to
correct a clear error of law or fact or to prevent manifest injustice." Id. (citing Lazaridis v.
Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)). "Reargument ... may be appropriate where ' the
Court has patently misunderstood a party, or has made a decision outside the adversarial issues
presented to the court by the parties, or has made an error not of reasoning but of
apprehension."' Id. (quoting Brambles USA , Inc. v. Blocker, 735 F.Supp. 1239, 1241 (D. Del.
1990); D. Del. LR 7 .1.5)). While the decision on a motion for reconsideration is within the
discretion of the District Court, such motions "should only be granted sparingly." Kavanagh v.
Keiper Recaro Seating, Inc., 2003 WL 22939281 , at *1 (D . Del. July 24, 2003) (internal citation
omitted).
117 at 1) The Court, however, did no such thing. (D.I. I 13 at 10-12) Instead, the Court rejected

Defendant's proposal to read an "automatic switching" limitation into every claim, while also

noting that the claims do not cover simultaneous connectivity between any one peripheral device

and a plurality of hosts. (Id. at 10; see also Alloc, In c. v. International Trade Commission, 342

F.3d 1361 , 1368-70 (Fed. Cir. 2003) (construing claims to include feature that was common to

all the disclosed embodiments but not explicitly claimed)) The Court did not offer a

construction of "automatically provide connectivity" (D.I . 113 at 1 1-12), and made note of its

view as to simultaneous host connectivity only after the parties extensively briefed (D.I. 96 at

35-48) and argued (D.I. 102 at 55-79) that exact issue. For these reasons, Plaintiff has failed to

show that the Court made a decision outside of the adversarial issues presented by the parties.

See generally Lazaridis, 591 F .3d at 669 .

       Even if the Court were to revisit the issue, Plaintiff does not identify any express

disclosure in the ' 191 Patent of simultaneous host connectivity. Plaintiff instead argues that two

open-ended terms and the doctrine of claim differentiation implicitly cover simultaneous

connectivity. In particular, according to Plaintiff, (1) claim 19 states "each of the plurality of

peripheral USB devices is coupled to the first input and/or the second input;" (2) the

specification discloses the switching hub "may [(i .e. optionally)] discontinue" providing

connectivity from a first host; and (3) claim 18 expressly requires "automatically removing

connectivity," which implies claim 17 lacks this feature . (D.I. 117 at 4-5)

       First, the Court is not persuaded by Plaintiff's citation to "and/or" in claim 19. 2 The

Court construed "coupled" to mean "directly or indirectly connected" and, in doing so, rejected

Defendant's construction that would have required some form of USB connectivity. (D.I. 113 at

4-5) Under the Court's construction, a peripheral device may be "coupled" to multiple hosts

2
 Claim 19 states: "The method of claim 17, further comprising selecting from a plurality of
connectivity configurations to determine how each of the plurality of peripheral USB devices is
coupled to the first input and/or the second input." ' 191 Patent, cl. 19.
without being simultaneously connected to them. Furthermore, reading the claim in light of the

specification, the "and/or" does not suggest simultaneous connectivity, but rather asks how:

(1) each peripheral device connects to the first or second host; or (2) some devices connect to the

first and some connect to the second host. See ' 191 Patent, col. 5, II. 2-12.

       Nor is the Court persuaded by Plaintiffs citation to the specification. The relevant

portion of the specification, in context, states:

       When the second host device is coupled to USB hub device, USB switching hub
       is operable to detect this connection and automatically switch to provide
       connectivity between the second host device and USB hub device, and/or between
       second host device and the plurality of peripheral devices coupled to USB hub
       device. In so doing, USB switching hub may discontinue providing connectivity
       between the first host device and USB hub device, and/or between first host
       device and the plurality of peripheral devices coupled to USB hub device.

Id. at col. 5, II. 2-12 (internal reference numbers omitted; emphasis added). In the Court' s view,

"may discontinue" does not teach or suggests simultaneous host connectivity. Instead, it teaches

that once the second host is connected to the USB hub device, the switching hub may or may not

disconnect some or all of the connections with the first host to automatically provide

connectivity to the second host. 3 This reading is consistent with the remainder of the

specification, figures , and claims. See, e.g. , ' 191 Patent, cl. 1 ("[T]he USB hub is configured to

maintain connectivity between the first host device and remaining ones of the plurality of

peripheral devices that were not provided connectivity to the second host device."); id. at

3
 As Defendant notes (D.I. 122 at 9-10), this was Plaintiffs proffered view during the IPR.
(D.I. 76-1 at A 72) ("One of ordinary skill in the art would understand this passage as describing
switching the connectivity of peripherals connected to the first host to the second host at the
moment the second host is coupled to the switching hub .. . . In other words, the user 'merely
connects [the] second host device,' and the hub automatically ' switch[es] to provide
connectivity' between the second host and peripherals coupled to the USB hub.") It was also the
view adopted by the PTAB. (Id. at Al 16-17) ("When second host device 104 is coupled to
device 106, USB switching hub 119 is operable to detect that connection and automatically
couple second host device with the some or all of a plurality of peripheral devices (not shown)
and, thereby, disconnect first host device 102 from those peripherals. [' 191 Patent] at 5:2-12.")
                                                    3
Figs. 8-9 (showing connectivity maintained between first host and some peripheral devices,

while some connectivity disconnected).

       Finally, even if dependent claim 18 ' s recitation of "automatically removing connectivity"

gives rise to a presumption of that limitation's absence from independent claim 17, see Phillips

v. AWHCorp., 415 F .3d 1303 , 1315 (Fed. Cir. 2005), that presumption has been sufficiently

rebutted. Considering all of the intrinsic evidence, including statements made during the IPR

directed at switching connections between hosts (see, e.g., D.I. 113 at 12), and a total lack of any

express disclosure of simultaneous connectivity,4 the Court believes it rightly concluded that the

claims do not cover simultaneous connectivity between any one peripheral device and a plurality

of hosts. Certainly, no clear error of law or fact (or any other proper basis for reconsideration)

has been identified by Plaintiff.

       Accordingly, Plaintiff's motion (D.I. 117) is denied.




October 15, 2019                                      HONORABLE LEONARD P. STARK
Wilmington, Delaware                                  UNITED STATES DISTRICT JUDGE



4
 While Plaintiff's admission that the USB standard does not permit simultaneous host
connectivity (D.I. 76-1 at A54) is not, by itself, a clear and unmistakable disclaimer (D.I. 113
at 11 ), it at least raises a question as to whether simultaneous connectivity is enabled by the
Patent or was possessed by the inventor. See Application of Bowen, 492 F .2d 859, 862 (Cust. &
Pat. App. 1974) (describing single embodiment may enable other predictable, undisclosed
embodiments, but not unpredictable ones); see also Bilstadv. Wakalopulos, 386 F .3d 1116, 1125
(Fed. Cir. 2004) ("If . .. [a POSA] would not readily discern that [undisclosed] members ...
would perform similarly to the disclosed members ... then disclosure of more species is
necessary to adequately show possession of the entire genus."). Plaintiff asks the Court to
construe the claim to cover the entire genus of "connectivity," based only on an express teaching
of a "switching" species.
                                                 4
